Citation Nr: 1315758	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  09-39 636	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for hypertension with chronic kidney disease, prior to April 3, 2008, and a 60 percent rating beginning on that date.



REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the RO.  That rating decision awarded service connection for hypertension with chronic kidney disease and assigned a disability rating.  The Veteran perfected an appeal of the assigned rating.

The issue of service connection for voiding dysfunction, claimed as secondary to service-connected hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  

Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.



FINDINGS OF FACT

1.  The Veteran in this case served on active duty from November 1973 to January 1975.

2.  On January 14, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.



ORDER

The appeal is dismissed.


		
STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeal  

Department of Veterans Affairs


